19-11845-shl   Doc 24-1   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 1
                                   Pg 1 of 2



                                 EXHIBIT 1
                                                                                                                                                                                                                                    Legend
                                                                                                                                                                                                                                    D = Dormant
                                                                                                        BALDA FOUNDATION
                                                                                                                                                                                                                                    L = Liquidated/in Liquidation
                                                                                                              [LIECH]




                                                                                                            NYSCO
                                                                                                        MANAGEMENT CORP
                                                                                                                [BVI]




                                                                                                         BSG RESOURCES LTD




                                                                                                                                                                                                             19-11845-shl
                                                                                                               [GSY]




                                                                                                                                                                                                             Doc 24-1
                                                                      West African    BSG Resources                                              BSGR Holdings                         Kensdale Global
                 Octea Ltd                                                                                                                                                                                                              BSG Energy Ltd
                                                                     Power Limited   (Guinea) Limited                                            Cooperatief UA                          Assets Ltd
                   [GSY]                                                                                                                                                                                                                    [GSY]
                                                                        [GSY]             [GSY]                                                      [NL]                                   [BVI]
                                                                                                                                                                                                                                    D
                                                                            38%                                                                  9.89%
                                                                    Amperion Power
                                                    BSG Power                                                                                                                              Resource                                                                         CP Oil (Nigeria)
Octea Mining   Octea Diamonds   Octea Services                        Distribution                         BSG Resources      BSGR Logistics         Cunico                                                                               Assentaria      BSG Energy




                                                                                                                                                                                         Filed 06/21/19 Entered 06/21/19 15:57:11
                                                      Nigeria                        BSGR Liberia Ltd                                                               Global Minerals     Development                                                                               Ltd
    Ltd              Ltd             Ltd                               Company                              (Guinea) Sarl         Corp            Resources NV                                                                          Properties Ltd    (Africa) BV
                                                  Coöperatief U.A                         [BVI]                                                                         BV [NL]        Services (Pty) Ltd                                                                      [Nigeria]
   [GSY]            [GSY]           [BVI]                               Limited                               [Guinea]          [Liberia]             [NL]                                                                                 [Cyprus]          [NL]
                                              L        [NL]    L        [Nigeria]                 D                     D                  D                                      D          [RSA] L                                                 D                  L                 L
                                                          40%                51%
                                                      Spark




                                                                                                                                                                                                  Pg 2 of 2
                                                                                                                                                                                                                                                         DWB Petroleum
 Koidu Ltd      Tonguma Ltd      Boroma Ltd         Generation       Geregu Power                                                                                   Kensdale Global
                                                                                     BSGR Liberia Ltd                                                                                                                                                      Nigeria Ltd
   [BVI]           [BVI]            [BVI]         Power Company           Plc                                                                                         Services BV
                                                                                        [Liberia]                                                                                                                                                           [Nigeria]
                                                        Ltd            [Nigeria]                                                                                         [NL]
                                                     [Nigeria] L                                  D                                                                              D                                                                                      L

                                                                                                                                                                    Kensdale Project
                                                                                                                                                                      Engineering
                                                                                                                                                                        (pty) Ltd
                                                                                                                                                                       [Australia] L
                                                                                                                             [Non-Controlling Interests]


                                                                                                                                                                                              Newco
                                                                                     Cunico Maritime          Cunico                                Albanian                                                                                Cunico
                                                                                                                              Mayniquel SA                           Feni Industries        Ferronikeli                                                    Guaxilan SA
                                                                                      Single Member        Madencilik AS                         Resources Sh.p.k                                                                        Marketing FZE
                                                                                                                              [Guatemala]                           AD [Macedonia]         Complex LLC                                                     [Guatemala]
                                                                                       LLC [Greece]          [Turkey]                               [Albania]                                                                               [UAE]
                                                                                                                                                                                             [Kosovo]




                                                                                                                                                                                                             Exhibit 1
